                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

OZELIA HICKS, JR.,

         Plaintiff,

v.                                                           Civil Action No. 3:17CV851

DAVIDS. CLEMENTS,

         Defendant.

                                     MEMORANDUM OPINION

         Ozelia Hicks,        Jr.,     a Virginia inmate proceeding prose and

in forma pauperis,            has filed this 42 U.S.C.                 §   1983 action.          The

matter is before the Court for evaluation pursuant to 28 U.S.C.

§§    1915 (e) (2) and 1915A.


                                I.         PRELIMINARY REVIEW

         Pursuant to the Prison Litigation Reform Act                              ( "PLRA")    this

Court must dismiss any action filed by a prisoner if the Court

determines the action                (1)   "is frivolous" or           (2)       "fails to state

a      claim      on    which        relief      may    be      granted."             28     u.s.c.
§    1915 ( e) ( 2) ;   see   28      U.S. C.     §    1915A.          The       first     standard

includes        claims     based       upon      "an   indisputably          meritless         legal

theory,"        or claims       where      the    "factual      contentions         are    clearly

baseless."          Clay v. Yates, 809 F. Supp. 417,                   427       (E.D. Va. 1992)

(quoting Neitzke v.             Williams,         490 U.S.      319,       327    (1989)).       The
second standard is the familiar standard for a motion to dismiss

under Fed. R. Civ. P. 12 (b) (6).

        "A    motion          to    dismiss       under         Rule      12(b) (6)       tests        the

sufficiency      of       a   complaint;          importantly,            it    does     not       resolve

contests surrounding the                   facts,       the merits of a claim,                     or the

applicability of defenses."                      Republican Party of N.C. v. Martin,

980 F.2d 943, 952             (4th Cir. 1992)            (citing SA Charles A. Wright                    &

Arthur R. Miller,             Federal Practice and Procedure§ 1356 (1990)).

In considering a motion to dismiss for failure to state a claim,

a plaintiff's well-pleaded allegations are taken as true and the

complaint       is       viewed      in     the         light      most        favorable        to     the

plaintiff.      Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th

Cir.   1993);    see also Martin,                 980 F.2d at 952.                 This principle

applies      only        to   factual       allegations,              however,     and        "a     court

considering          a    motion      to      dismiss           can     choose      to     begin        by

identifying         pleadings         that,       because        they      are     no     more        than

conclusions,         are      not    entitled           to   the      assumption         of        truth."

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       The   Federal Rules            of Civil           Procedure "require [                   only    'a

short and plain statement of the claim showing that the pleader

is   entitled to          relief,'         in order to           'give the defendant                  fair

notice of what the . . . claim is and the grounds upon which it

rests.'"      Bell Atl.            Corp.    v.    Twombly,        550 U.S.       544,     555       (2007)

(second alteration in original)                         (quoting Conley v.               Gibson,       355

                                                    2
U.S.     41,   47     (1957)).             Plaintiffs      cannot         satisfy this             standard

with     complaints         containing            only    "labels         and conclusions"               or    a

"formulaic       recitation            of    the     elements        of    a    cause       of     action."

Id.    (citations omitted).                  Instead,      a plaintiff must allege facts

sufficient       "to        raise      a    right    to    relief         above      the        speculative

level,"        id.        (citation         omitted),          stating          a    claim         that       is

"plausible           on     its     face,"         id.    at    570,        rather          than       merely

"conceivable."              Id.        "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the    reasonable          inference         that    the defendant              is    liable       for    the

misconduct alleged."                   Iqbal,       556 U.S.      at 678            (citing Bell Atl.

Corp.,     550 U.S.         at 556).             In order for a claim or complaint to

survive dismissal                for    failure      to    state      a    claim,         the    plaintiff

must "allege facts sufficient to state all the elements of                                                [his

or]    her claim."              Bass v.     E.I.     DuPont de Nemours & Co.,                      324 F.3d

761,    765    (4th Cir. 2003)              (citing Dickson v. Microsoft Corp.,                           309

F.3d 193, 213             (4th Cir. 2002); Iodice v. United States, 289 F.3d

270,    281    (4th Cir. 2002)).                    Lastly,     while       the Court            liberally

construes       prose            complaints,         Gordon     v.    Leeke,          574       F.2d    1147,

1151    ( 4th Cir.         1978),      it will not act as the inmate's advocate

and    develop,           sua    sponte,         statutory      and       constitutional               claims

that    the    inmate           failed      to    clearly      raise       on       the     face    of    his

complaint.           See Brock v.            Carroll,       107      F.3d 241,            243    (4th Cir.




                                                     3
1997)    (Luttig,          J., concurring); Beaudett v. City of Hampton, 775

F.2d 1274, 1278              (4th Cir. 1985).


                               II.       SUMMARY OF ALLEGATIONS

        In his Complaint,               Mr.    Hicks named David S.                 Clements as the

sole    defendant.             Mr.       Clements           served    as   Mr.      Hicks's        counsel

during     Mr.    Hicks's          state      criminal         trial.        Mr.     Hicks    contends

that,     inter        alia,       Mr.     Clements           violated       his     constitutional

rights     and    engaged          in     legal         malpractice.          Mr.     Hicks    demands

millions of dollars in damages.


                                           III. ANALYSIS

        In order to state a viable claim under 42 U.S.C.                                     § 1983,        a

plaintiff must allege that a person acting under color of state

law deprived him or her of a constitutional right or of a right

conferred by           a     law   of    the        United States.           See     Dowe     v.    Total

Action Against Poverty in Roanoke Valley,                               145 F.3d 653,         658        (4th

Cir.    1998).         Private attorneys and public defenders do not act

under color of federal authority when they represent defendants

in criminal proceedings.                      See Polk Cty. v.             Dodson,    454 U.S.        312,

325     (1981)    (" [A]       public      defender           does   not    act     under     color       of

state    law     when        performing         a    lawyer's        traditional       functions          as

counsel     to     a       defendant       in       a    criminal       proceeding.");             Cox    v.

Hellerstein,           685    F.2d 1098,            1099     (9th Cir.      1982)     (holding that

attorneys        do not act under color of state or federal                                   law when

                                                        4
representing          clients,       and       therefore          relief           cannot        be     obtained

under either section 19 8 3 or Bivens) ;                            see Bagguley v.                     Cogburn,

Nos.    89-7102,      89-7103,       1990 WL 139323, at *1                         (4th Cir. Sept. 26,

1990).        Accordingly,           Mr.       Hicks       has     failed           to    state        a    viable

§ 1983        claim          against           Mr.         Clements,            and         Mr.            Hicks's

constitutional claims will be dismissed.

        "To    state     a    cause       of    action        for    legal           malpractice                 under

Virginia       law,     plaintiff           must       show        {1)        the        existence           of       an

attorney-client          relationship                giving       rise        to     a     duty;           (2)     the

breach of that duty by the attorney; and (3)                                       damages proximately

caused by the breach.u                    Jones v.         Link,     493 F.          Supp.       2d 765,           771

(E.D.    Va.     2007)        (citing          Rutter       v.     Jones,           Blechman,              Woltz       &

Kelly,     P.C.,      568     S.E.2d        693      (Va.        2002)).            Furthermore,                 in    a

legal malpractice action arising from a criminal case,                                                 where the

plaintiff       contends           his     attorney's            negligence               resulted           in       an

erroneous conviction or a                      longer sentence,                he must also allege

"that    he     has     obtained           postconviction                relief."                Id.       at      769

(quoting       Taylor        v.    Davis,        576       S.E.2d        445,        447     (Va.          2003));

Astrop v.       Brunswick,          No.    3:06CV640-HEH,                2 0 0 7 WL 6 0 8 0 4 4 9 ,          at       *2

(E.D.    Va.     Apr.        26,    2007) (alterations                   in    original)               (citation

omitted)       ("Virginia          requires          an     inmate        bringing           a     claim           for

legal malpractice arising out of his conviction or sentence to

'alleg[e]      and prov[e]           as a part of his cause of action that he

has obtained post-conviction relief."),                              aff' d,             251 F.       App' x 227

                                                       5
(4th Cir. 2007).              Mr. Hicks has not obtained any post-conviction

relief       with     respect     to   his     state          conviction.           See    Hicks   v.

Clements, No. 3:17CV96, 2017 WL 1963901, at *1                               (E.D. Va. May 11,

2017)       (dismissing Mr. Hicks's successive, unauthorized challenge

to    his     state    conviction),          appeal      dismissed,          699    F.    App' x   199

(4th Cir.        2017).        Thus,   Mr.    Hicks has failed to state a claim

for      legal        malpractice.            Accordingly,             Mr.         Hicks's      legal

malpractice claim will be dismissed.

        The action will be dismissed for failure to state a claim

and as legally frivolous.                    The Clerk will be directed to note

the     disposition       of    the    action          for    the   purposes        of    28   U.S.C.

§ 1915(g).

        The    Clerk     is    directed       to       send    a    copy    of     the    Memorandum

Opinion to Mr. Hicks.



                                                                      Isl
Date:         tJ'~{
Richmond, Virginia
                   J '),A)l8                  Robert E. Payne
                                              Senior United States District Judge




                                                   6
